Citation Nr: 1616313	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  07-23 578	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased (compensable) rating for erectile dysfunction (ED).

2. Entitlement to an initial rating for hypertensive heart disease (formerly evaluated as hypertension with aortic regurgitation); higher than 30 percent disabling for the period prior to October 3, 2006, 60 percent disabling from October 3, 2006 to November 1, 2006; and since November 2, 2006.

3. Entitlement to an increased rating for hypertension, currently rated at 10-percent disabling.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to June 20, 2011.

5. Whether the Veteran's appeal of a December 2011 rating decision was timely.

6.  Entitlement to special monthly compensation (SMC) at the housebound rate prior to June 20, 2011.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1976 to November 1979, and in the Air Force from March 1985 to September 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA). An April 2006 rating decision denied an increased (compensable) rating for ED.  

An April 2007 rating decision increased the rating for hypertension with aortic regurgitation from 10 to 30 percent, effective in January 2004 and recognized aortic regurgitation as part of the service connected disability. The disability is currently characterized as hypertensive heart disease associated with hypertension. He is also in receipt of a separate 10 percent rating for hypertension.  The Veteran perfected separate appeals of those determinations.

In September 2008, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.
 
In June 2009, the Board issued a decision granting service connection for multiple sclerosis and reopening a claim for service connection for a left foot disability.  The Board remanded the reopened foot claim and claim for increased rating for hypertension with aortic regurgitation for additional development. The RO subsequently granted service connection for the left foot disability. Hence, that issue is no longer currently before the Board.

The case was returned to the Board in March 2015. The Board received additional evidence from the Veteran after the AOJ returned the case to the Board. His representative waived initial AOJ review and consideration of the evidence. See 38 C.F.R. § 20.1304 (2015).

In addition to his paper claims file, the Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  .

The issues of the timeliness of the Veteran's appeal of a December 2011 rating decision and entitlement to SMC at the housebound rate prior to June 20, 2011, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. TDIU for service-connected adjustment disorder and special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) have been in effect since June 20, 2011.

2. The Veteran's erectile dysfunction is not manifested by penile deformity or atrophy of the testicles.

3. For the period prior to October 5, 2006, the Veteran's hypertensive heart disease was manifested by normal left ventricle (LV) function.  The evidence of record does not show METS of 5 or less; an ejection fraction (EF) of 50 percent or less; or congestive heart failure (CHF) manifested.

4. For the period October 5, 2006 to June 28, 2011, the Veteran's hypertensive heart disease was manifested by METS greater than 3 but less than 5, and an EF greater than 50 percent.

5. For the period since June 29, 2011, the Veteran's hypertensive heart disease has manifested with METS greater than 5 but less than 7.

6. The Veteran's hypertension manifests with a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.

7. As of April 20, 2007, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The requirements for a compensable evaluation for ED are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.31, 4.115b, Diagnostic Code (DC) 7528 (2015).

2. The requirements for an initial evaluation of 60 percent, for hypertensive heart disease are met, effective October 5, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.10, 4.104, DC 7007 (2015).

3. The requirements for an initial evaluation higher than 30 percent for hypertensive heart disease for the period beginning on June 29, 2011 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.10, 4.104, DC 7007.

4. The requirements for an evaluation higher than 10 percent for hypertension are not met. 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.104, DC 7101.
5. The requirements for a TDIU are met, effective April 20, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 3.400, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date for hypertensive heart disease have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The requirements of the VCAA codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have also been met.  There is no issue as to providing an appropriate application form or completeness of the application. Prior to issuance of the April 2006 rating decision, via a letter dated in December 2005, the RO provided the Veteran with time-compliant and substantially content-compliant VCAA notice. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1). The letter did not inform the Veteran how disability ratings and effective dates are assigned, or of the rating criteria for his ED disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I). Nonetheless, the Board finds no prejudice to the Veteran as a result.

A September 2006 RO letter explained how disability ratings and effective dates are assigned; and, an August 2008 RO letter provided the rating criteria for ED. Further, the ED claim has been reviewed de novo a number of times in a Statement of the Case (SOC) and in Supplemental SOCs (SSOC). Hence, any timing-of-notice error was cured. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). The content-error of the December 2005 letter was cured and rendered nonprejudicial by the fact that the Veteran was provided the opportunity to participate in the decision on his claim. See Washington v. Nicholson, 21 Vet. App. 191 (2007). Further, the Vazquez-Flores requirement was modified by a higher court. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009) (Vazquez-Flores II). Lastly, neither the Veteran nor his representative has asserted either error or claimed specific prejudice as a result. See Shinseki v. Sanders, 556 U.S. 396 (2009) (prejudice not presumed from notice-type errors). Hence, the Board finds that the VCAA notice requirements were complied with as concerns the ED claim. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's VA and non-VA treatment records, to include the records associated with his award of Social Security Disability Benefits, are in the claims file. Further, the Board remand directed that current examinations be conducted, to include for the heart disability. In a letter VA received in November 2015, the Veteran asserted that part of a notation by the examiner in an April 2014 examination report was not a fact but a fabrication of the examination. The Board finds that the Veteran's naked lay assertion does not rebut the presumption of regularity that the examination was conducted properly. See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).

The Court Of Appeals For Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the September 2008 hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence he might seek that would support and prove his claim. Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted. Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication. Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found as concerns the severity of the disability.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

ED

By way of history, an October 2003 rating decision granted service connection for ED and assigned a noncompensable rating, effective in May 2003. In June 2004, VA considered the Veteran's application for a nonservice-connected pension as a claim of entitlement to increased ratings for all of his service-connected disabilities.

The RO evaluated the ED disability under DC 7522.  See 38 C.F.R. § 4.115b.  Those rating criteria provide for a 20-percent rating where there is deformity of the penis with loss of erectile power.  Otherwise, the rating is 0 percent. Id.

Discussion

VA outpatient records dated in November 2004 note that the Veteran inquired about Viagra. None of the outpatient records or examination reports note any report or complaint from the Veteran of a penile deformity. The July 2011 VA fee-basis examination report reflects that the Veteran denied any active genitourinary system symptoms or complaints, such as nocturia, etc. He reported that vaginal penetration was not possible, and that his current treatment was Viagra, which enabled him to have intercourse and normal ejaculation. The Veteran declined the genitourinary part of the examination, e.g., examination of the penis and a rectal examination.

The Veteran did not report a penile deformity or any symptoms of the testes.  Hence, the evidence of record is that the Veteran's ED disability is not manifested by either penile deformity or atrophy of the testicles.  Thus, the Board is constrained to the preponderance of the evidence is against the claim. 38 C.F.R. § 4.115b, DC 7528. The Board notes that the Veteran is in receipt of SMC for loss of a creative organ as a result of the disability. See 38 C.F.R. § 3.350.



Heart Disability

By way of history, the Veteran was initially granted service connection for hypertension.  An August 1994 rating decision assigned an initial rating of 10 percent under DC 7101.  See 38 C.F.R. § 4.104.  A July 2007 rating decision granted service connection for hypertension with aortic regurgitation and assigned an initial 30-percent rating.  The Veteran appealed the rating.  In the June 2009 remand, the Board observed that Note 3 to DC 7101 states that "hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease."  The RO or AOJ must assign separate ratings for hypertension and the hypertensive heart disease (aortic regurgitation), in the first instance, so as to avoid any prejudice to the Veteran.  The Board also noted that, unlike hypertension, that DC 7007 provides that hypertensive heart disease is to be rated on the basis of METs or on the LV EF.  Thus, the Board remanded the case so the hypertension and hypertensive heart disease could be properly rated separately.

Rating Criteria

METs are "metabolic equivalents," or the energy cost of standing quietly at rest, representing an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or snow shoveling) that result in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Diseases of the Heart, Note (2).
  
Under DC 7007, a 30-percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. A 60-percent evaluation is warranted when there is more than one episode of acute CHF in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A 100-percent evaluation is warranted for CHF; or work load of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104.

Discussion

The Veteran has consistently asserted that his initial rating should be 60 percent, as the rating criteria are stated in the disjunctive and not the conjunctive. The Board agrees with the Veteran. See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The Veteran's private and VA treatment records reflect that, from 2004 to October 2006, there was no evidence of CHF, LV EF of 50 percent or less, or any noted METs of record. An August 2005 outpatient entry notes a LV EF of 59 percent, and an October 2005 private entry noted that a left heart catheter revealed mild concentric LV hypertrophy and an EF of 54.5 percent.

Although the VA outpatient and private treatment records reflect that the Veteran's LV EF has been consistently above 50 percent, his private records also reflect that, on the basis of METs, his heart disability has more nearly approximated a 60-percent rating for a significant part of the initial rating period. Private records of October 2006 reflect that the Veteran's private physician noted the Veteran's complaints of increasing shortness of breath and fatigue on even minimal exertion, and that exercise stress tests and echocardiograms (echo) were conducted. An entry of October 5, 2006 noted that the Veteran had decreased functional capacity but not an overt heart failure. Another entry dated October 10, 2006 reflects that an echo revealed a LV EF of 50 to 55 percent, and METs 4.6. METs greater than 3 but less than 5, even where the EF is greater than 50 percent, warrants a 60-percent rating as of the date of the diagnostic test. See 38 C.F.R. § 3.400.

An April 2007 entry notes that the Veteran complained that he could not make even small exertions without moderate shortness of breath, occasional dizziness, and palpitations. A May 2007 VA examination report reflects that the examiner noted that an October 2006 echo had revealed a LV EF of 45 to 50 percent. In March 2007, the Veteran's private physician had noted that he classified the Veteran's heart disability as Killip Class II-III. The same entry noted that LV EF was 50 percent during a heart catheter, and 60 percent on echo. An entry of March 2008 noted the Veteran's METs as 4; and, an entry of May 5, 2009 noted that the Veteran had experienced CHF. Hence, the Board finds that his disability continued to more nearly approximate a 60-percent rating.

It was not until the July 2011 VA examination that there was medical evidence that the Veteran's heart disability was manifested a capacity better than 5 METs.  The examination report reflects that the Veteran reported constant angina, shortness of breath, and dizziness. He denied syncope attacks, fatigue, and episodes of CHF.  The Veteran described his main functional impairment as diminished exercise tolerance capacity. He also reported that he was independent as concerned most of his activities of daily living. Physical examination via auscultation and palpation revealed the heart to be of normal size. The heart sounds were normal, while there were abnormal sounds due to a systolic murmur. 

The physical examination did not reveal any evidence of CHF, cardiomegaly, or cor pulmonale. The examiner noted that the chest X-ray was within normal limits. The examiner noted that a stress test was not conducted, as it was medically contraindicated due to the Veteran's multiple sclerosis (MS) impact on his lower extremities, and due to the fact his medication included Beta blockers. An EKG revealed normal sinus rhythm with nonspecific ST and T-wave changes. The echo was interpreted as having shown moderate to severe aortic insufficiency.  LV wall function and motion were normal, and the EF was 78 percent.

Although the Veteran had reported that he was able to attend to his toileting, dress himself, use stairs, and drive a car; he also reported that he was unable to cook, take out trash, walk, shop, perform gardening activities, or push a mower. The examiner noted that the Veteran was unable to perform those activities due to his MS. This is discussed further later in the discussion of extraschedular consideration. In light of the objective findings on clinical examination, and the Veteran's report of his symptoms and activities of daily living, the examiner estimated the Veteran's METs as greater than 5 and less than 7.

In light of the above, the Board finds that the Veteran's hypertensive heart disease more nearly approximated a 30-percent rating as of the date of the examination, June 29, 2011. 38 C.F.R. §§ 4.1, 4.10, 4.104, DC 7007. A 60-percent rating was no longer supported by the objective evidence, as the Veteran's EF was greater than 50 percent, and his METs was greater than 5.

As noted earlier, the Board acknowledged the Veteran's accurate assertions that the rating criteria supported a 60-percent rating for his heart disability due to his estimated METs. Nonetheless, as just noted, that ceased to be the case as of the June 2011 VA examination. The evidence of record reflects that continued to be the case, as shown by a subsequent examination. A July 2012 rating decision noted the change in the Veteran's diagnosis to coronary artery disease (CAD). The change did not impact the evaluation of the disability, as the rating criteria are essentially the same. See 38 C.F.R. § 4.104, DCs 7005, 7007.

An April 2014 examination report reflects that the Veteran complained that his condition had worsened, as he reported intermittent symptoms of angina, shortness of breath, and fatigue. He denied having experienced CHF or hospitalization. Physical examination revealed a heart rate of 60 and irregular rhythms. Heart sounds were abnormal, as they revealed the systolic murmur. 

Peripheral pulses of the lower extremities were normal, and there was no edema of either lower extremity. An EKG revealed sinus bradycardia. Chest X-ray was normal, and an echo revealed no cardiac hypertrophy, but there was cardiac dilatation. The echo also revealed a LV EF of 65 percent, with normal wall motion and thickness. The examiner opined that the Veteran's interview-based METs was greater than 5 but less than 7.

The objective findings on clinical examination show that the Veteran's heart disability continued to more nearly approximate a 30-percent rating, as his METs were greater than 5 but less than 7; his LV EF was better than 50 percent; and, there was no evidence of CHF. 38 C.F.R. §§ 4.1, 4.10, 4.21, 4.104, DC 7007, 7005.

As noted earlier, the Veteran is entitled to a staged rating for any part of the rating period where his disability varied in severity. The discussion of the evidence set forth above shows that the Board has in fact allowed a staged rating as reflected.

Extraschedular Consideration

In the December 2015 Informal Hearing Presentation, the Veteran's representative asserts that the Veteran's heart disability merits a 60-percent rating on an extraschedular basis. With the issue raised, the Board now considers it. See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extra-schedular basis in the first instance. 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet.App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extra-schedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet.App. 337, 339 (1996). Further, where the RO or AOJ has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. See Thun v. Peake, 22 Vet. App. 111 (2008); see also VAOPGCPREC No. 6-1996 (Aug. 16, 1996), cited at 61 Fed. Reg. 66,749 (1996), para. 7 (when service- connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b) (1) is applicable).

Discussion

The Veteran's representative argues that, the provisions of § 4.21 combined with the findings noted on a February 2014 VA Disability Benefits Questionnaire (DBQ) are sufficient to show entitlement to the requested 60-percent rating on an extraschedular basis. More specifically, the February 2014 DBQ reflects that the examiner opined that symptom-limiting aortic regurgitation was present above 4 to 6 METs of exertion. Based on this opinion, the representative asserts that it means that the Veteran's functional impairment falls between the criteria of greater than 3 METs, but not greater than 5; and, greater than 5 but not greater than 7. Ergo, the examiner asserts, the schedular rating criteria do not describe or contemplate the Veteran's heart disability, and that extraschedular consideration is warranted. The Board disagrees with and rejects the assertion.

First, the Board notes that the examiner did not indicate a METs level in Block 14A of the DBQ. Instead, the examiner noted in Block 15, where occupational impairment is noted, that symptom-limiting aortic regurgitation would be present above 4 to 6 METs of exertion. Second, the examiner also noted that only 50 percent of that estimated METs was due to the Veteran's heart disability; the remainder was due to his MS, which also was noted to be the case at the June 2011 examination. Thus, the separate etiologies of the Veteran's noted symptoms were noted by the examiners. See Mittleider v. West, 11 Vet. App. 181, 182 (1998). The Veteran is service connected and compensated separately for MS. Hence, the Board finds that the General Rating Schedule adequately describes and contemplates the Veteran's heart disability, which means that it is not manifested by an exceptional disability picture. See Thun, 22 Vet. App. 111. In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis. 38 C.F.R. § 3.321(b)(1).

Hypertension

The history of the disability was set forth earlier. The RO rated the disability under 38 C.F.R. § 4.104, DC 7101, which provides that hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more warrants a 10-percent disability rating. Additionally, 10 percent is the minimum disability rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20-percent disability rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more; a 40-percent disability rating is assigned when diastolic pressure is predominantly 120 or more; and a 60-percent disability rating is warranted when diastolic pressure is predominantly 130 or more.
As relevant, Note (1) of DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. Id. However, the Court has held that Note (1) applies only to confirming the existence of hypertension, not how it is rated. See Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

Discussion

The July 2011 fee-basis VA examination report captures the essence of the Veteran's hypertension disability. The examiner noted the Veteran's diagnosis in 1990, that he reported that he had been prescribed Metoprolol for 21 years for control, and that the Veteran reported that the response had been good, and there had been no side effects. The Veteran's medications also included Amlodipine/ HCTZ for 21 years with good response. The Veteran's blood pressure readings were 130/80, 132/78, and 136/82. The examiner noted that additional readings on separate days were not taken in light of the Veteran's medication regimen. The examiner noted further that there was no basis for a change in the Veteran's diagnosis. The Board also notes that, since the hypertension rating criteria specifically include the impact of medication, it is proper to consider it in deciding the appeal. Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

At the April 2014 VA heart examination, the Veteran's blood pressure readings were 142/82 and 150/90. The Veteran's medical records reflect that, as the July 2011 examination report notes, the Veteran's medication has effectively control his hypertension disability to where diastolic pressure is not predominantly 100 or more. The private treatment records referenced earlier in the discussion of the Veteran's heart disease reflect that, even when he was in CHF in May 2009, his blood pressure reading was 110/70. An October 2006 reading was 128/88; and, in March 2007, 120/70 and 140/98. Hence, the Board finds that the Veteran's hypertension has not been manifested by diastolic pressure predominantly 100 or more, or systolic pressure predominantly 200 or more.

The Veteran has not asserted any symptoms of his hypertension disability not included in the rating criteria. Hence, referral for extraschedular consideration is not indicated. See 38 C.F.R. § 3.321(b)(1).

The Board acknowledges the Courts holdings in Yancy v. McDonald, 14-3390, 2016 WL 747304 (__ Vet. App. ___ Feb. 26, 2016) and Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2015). In this particular appeal, only the Veteran's ED and CAD disabilities are before the Board. There is no indication in either Johnson or Yancy, that the Board is required to consider the impact of disabilities not before it, unless raised by the record or specifically by an appellant. The Veteran has not asserted that the combined impact of his disabilities places his disability picture outside the rating schedule, nor does the state of the record otherwise raise it. Hence, the Board does not find that extraschedular consideration is appropriate on that basis. See id. The Board finds further, that the Veteran's total combined rating for the period prior to April 20, 2007 reasonably contemplates the combined severity of his disabilities.

TDIU for Period Prior To June 20, 2011

Legal Requirements

For VA purposes, TDIU exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a). Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist when earned annual income exceeds the poverty threshold, on a facts found basis including, but not limited to, employment in a protected environment such as a family business or sheltered workshop. Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

TDIU may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a). This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.

Discussion

As of June 19, 2011, service connection was in effect for the following disabilities with a compensable rating: major depression with adjustment disorder, rated 30-percent disabling; MS, rated 30-percent disabling; the heart disability, rated at 60-percent disabling; hypertension, rated at 10-percent disabling; left upper extremity peripheral neuropathy, rated 10-percent disabling; plantar fascitis of each foot, each rated at 20-percent disabling; hallux valgus of each foot, each rated at 10-percent disabling; bilateral metatarsalgia, rated 10-percent disabling; tinnitus, rated at 10-percent disabling. ED and left ear hearing loss are rated noncompensable. The rating decisions of record reflect that the Veteran's total combined rating was 70 percent as of January 2004. Further, in as much as the Veteran's hypertension, heart disability, and upper extremity neuropathy are deemed to be one disability, he meets the schedular criteria for multiple disabilities. See, 38 C.F.R. § 4.16(a).

The Veteran was awarded a TDIU and SMC solely on the basis of his acquired mental disorder, effective June 20, 2011.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The Veteran's formal application for IU reflects that he has three years of college, and formerly worked as an aircraft mechanic.  In June 2004, an administrative law judge (ALJ) of the Social Security Administration (SSA) determined that the Veteran was unable to pursue gainful employment under the rules of that agency.  The only nonservice-connected disability the ALJ considered was poor vision.  The Veteran's MS was the primary disability considered.

The evidence shows the Veteran has not worked full time since 2002. In light of the fact that there are significant differences in the definition of disability under the SSA and VA systems, SSA determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  On the other hand, there are also significant similarities between the two systems.  Consequently, the Board must provide the basis for disagreeing with or not accepting a finding of disability by a SSA ALJ. Id.

Documentation in the claims file, a January 2004 letter, reflects that the Veteran was approved to pursue a degree in Business Administration under the auspices of the VA Vocation, Rehabilitation and Education (VR&E) program. A November 2005 letter from the Veteran informed VA that he had to withdraw from an accounting class due to foot surgery. Following the surgery, he was again approved for course.  An April 20, 2007 letter from the Veteran reflects that he could not pursue his studies due to the impact of his MS and the medication prescribed to control it. An April 27, 2007 letter from his treating physician advised that the increase in the severity of the MS would preclude the Veteran from pursuing his studies for some time.

The evidence reflects that the Veteran's MS and his heart disability limited his ability to perform employment that had more than mild to moderate physical requirements. The impairment of his acquired mental disorder prior to June 2011 included difficulty interacting with others. The May 2007 mental examination report reflects that the examiner noted that the Veteran's depression resulted in difficulty with socialization and interacting with others.

The Board acknowledges the fact that approval of a course of study by VR&E is an indication that a veteran is capable of obtaining and maintaining substantially gainful employment once it is determined that a veteran is rehabilitated. See 38 U.S.C.A., Chapter 31. On the other hand, the evidence of record reflects that the Veteran did not consistently pursue his studies, even though he received another approval, beginning in February 2008. A May 2008 letter from the Veteran reflects that he again had to withdraw from a math class due to an exacerbation of his MS. 

An August 2011 statement (VA Form 21-4138) of the Veteran indicates that he had again withdrawn from school due to his wife's surgery. Hence, in light of the Veteran's erratic attendance record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities rendered him incapable of obtaining and maintaining substantially gainful employment as of the date of his initial withdrawal due to the impact of his MS, April 20, 2007. 38 C.F.R. §§ 3.102, 3.400, 3.340, 3.341.

In reaching this decision the Board considered the doctrine of reasonable doubt and afforded it where applicable. 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an increased (compensable) rating for ED is denied.

Entitlement to an initial rating higher than 30 percent for the period prior to October 5, 2006 for hypertensive heart disease (formerly evaluated as hypertension with aortic regurgitation) is denied.

Entitlement to an initial evaluation not to exceed 60 percent for hypertensive heart disease (formerly evaluated as hypertension with aortic regurgitation) is granted for the period October 6, 2006 to June 28, 2011, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial rating higher than 30 percent for hypertensive heart disease (formerly evaluated as hypertension with aortic regurgitation) since June 29, 2011 is denied.

Entitlement to an increased rating for hypertension is denied.

Entitlement to a TDIU is granted, effective April 20, 2007.


REMAND

A December 2011 rating decision granted service connection for left ear hearing loss and residuals of left 5th toe osteotomy, and rated both noncompensable. An RO letter, also dated in December 2011, informed the Veteran of the decision. In October 2013, VA received the Veteran's Form 21-0958 (Notice of Disagreement). A November 2013 RO letter informed the Veteran that his appeal was untimely. The Veteran appealed that determination, and a July 2014 RO letter notified the Veteran that VA received his NOD.  See 38 C.F.R. § 19.34.

Although documentation in the claims file reflects that the RO has acknowledged the Veteran's appeal, there is no indication that a Statement of the Case (SOC) has been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

SMC on account of being housebound is an element of the initial/increased rating appeals.  The Board's decision to grant TDIU as of April 20, 2007, raises the possibility of entitlement to housebound benefits prior to the current effective date of June 20, 2011.  This matter should be considered by the AOJ in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with regards to whether the Veteran's appeal of a December 2011 rating decision was timely. Only if, the Veteran completes his appeal by filing a timely substantive appeal should this claim be certified or returned to the Board.

2.  Adjudicate the Veteran's entitlement to SMC at the housebound rate prior to April 20, 2007.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


